                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

 SHERRY LYNN STOCKUM,                         )    CIVIL ACTION NO. 1:18-CV-2061
              Plaintiff                       )
                                              )
       v.                                     )
                                              )    (ARBUCKLE, M.J.)
 COMMISSIONER OF SOCIAL                       )
 SECURITY,                                    )
             Defendant                        )
                            MEMORANDUM OPINION

      Sherry Lynn Stockum (“Plaintiff”), an adult individual who resides within the

Middle District of Pennsylvania, seeks judicial review of the final decision of the

Commissioner of Social Security (“Commissioner”) denying her applications for

disability insurance benefits and supplemental security income under Titles II and

XVI of the Social Security Act. This matter is before me, upon consent of the parties

pursuant to 28 U.S.C. § 636(c) and Rule 73 of the Federal Rules of Civil Procedure.

(Doc. 18).

      In the opening brief submitted in support of this appeal, Plaintiff raises various

merits issues and also contends that Administrative Law Judge Richard Zack (the

“ALJ”), who issued the final decision denying her applications, was not properly

appointed under the Appointments Clause of the United States Constitution, U.S.

Const. art. II, § 2, cl. 2. Plaintiff argues that, because the ALJ who issued the decision

denying her applications was not properly appointed, she is entitled to a remand for

                                          Page 1 of 3
rehearing of her case before a different ALJ who has been constitutionally appointed.

(Doc. 12, pp. 17-20). Plaintiff’s administrative hearing was held on August 4, 2017,

and the ALJ’s decision denying her applications was issued on August 25, 2017.

(Admin. Tr. 18-25; Doc. 11-2, pp. 19-26). Both occurred before the Acting

Commissioner of Social Security ratified the appointment of all Social Security

ALJs on July 16, 2018. See SSR 19-1p, 2019 WL 1324866 at *2 (providing

background about the Supreme Court’s decision in Lucia and the Social Security

Administration’s response to it). The Commissioner does not dispute that the ALJ

was not properly appointed when he heard and decided Plaintiff’s case. Instead, he

argues that Plaintiff failed to exhaust her challenge under the Appointments Clause

at the administrative level before raising the issue in federal court. (Doc. 14, pp. 13-

30).

       I agree with Plaintiff that the holdings of the United States Supreme Court in

Lucia v. S.E.C., 138 S. Ct. 2044 (2018), and the Third Circuit Court of Appeals in

Cirko ex rel. Cirko v. Comm'r of Soc. Sec., 948 F.3d 148 (3d Cir. 2020) compel

remand in this case. In Lucia, the Supreme Court held that certain ALJs are “Officers

of the United States” within the meaning of the Appointments Clause of the United

States Constitution, Art. II, § 2, cl. 2, and therefore must be appointed to their

positions by either the President, a court of law, or the Department head. 138 S. Ct.



                                         Page 2 of 3
2044 (2018). In Cirko, the Third Circuit Court of Appeals held that “[b]ecause both

the characteristics of the Social Security Administration (SSA) review process and

the rights protected by the Appointments Clause favor resolution of such claims on

the merits, . . . exhaustion is not required in this context.” 948 F.3d at 152.

      Having found that remand is required because the ALJ was not properly

appointed at the time he heard and decided Plaintiff’s applications and raised a

timely challenge, I must now consider what the appropriate remedy is for this error.

For that, I look again to Lucia, in which the Supreme Court held that the remedy in

cases where an ALJ hears and decides a case without being properly appointed is

that “another ALJ . . . must hold the new hearing.” Id. at 2055.

      Last, I note that Plaintiff has raised several other arguments in her Supporting

Brief. (Doc. 12). Because there is a clear basis for remand under Lucia and Cirko,

these other arguments need not be addressed. To the extent any other error occurred,

it may be remedied on remand.

      An appropriate order shall issue.

Date: April 3, 2020                            BY THE COURT

                                               s/William I. Arbuckle
                                               William I. Arbuckle
                                               U.S. Magistrate Judge




                                          Page 3 of 3
